


Exhibit 10.44

 

EXECUTION COPY

 

FOURTH AMENDMENT TO THE

TRANSFER AND ADMINISTRATION AGREEMENT

 

THIS FOURTH AMENDMENT TO THE TRANSFER AND ADMINISTRATION AGREEMENT, dated as of
March 30, 2010 (this “Amendment”), is entered into by and among (i) UNITED
STATIONERS RECEIVABLES, LLC (the “SPV”), (ii) UNITED STATIONERS SUPPLY CO., as
Originator (the “Originator”), (iii) UNITED STATIONERS FINANCIAL SERVICES LLC,
as Seller (the “Seller”) and as Servicer (the “Servicer”), (iv) ENTERPRISE
FUNDING COMPANY LLC, as a conduit investor (“Enterprise Funding”) and (v) BANK
OF AMERICA, NATIONAL ASSOCIATION, as an Alternate Investor (“Alternate
Investor”) and Agent (the “Agent”).  Capitalized terms used and not otherwise
defined herein are used as defined in the Transfer and Administration Agreement,
including by reference therein, dated as of March 3, 2009 (as amended, amended
and restated, supplemented or otherwise modified through the date hereof, the
“Transfer Agreement”), among the SPV, the Originator, the Seller, the Alternate
Investors party thereto, the Conduit Investors party thereto, the Class Agents
party thereto and the Agent.

 

WHEREAS, the parties hereto desire to amend the Transfer Agreement in certain
respects as provided herein;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.           Amendments to the Transfer Agreement.  The following
amendment is made to the Transfer Agreement:

 

(a)           Section 6.1(a)(i)(a) of the Transfer Agreement is hereby amended
and restated in its entirety as follows:

 

“(a) Within ninety (90) days after the close of the SPV’s and the Performance
Guarantor’s fiscal years, (A) unaudited financial statements, prepared in
accordance with GAAP on a consolidated basis for the SPV and (B) audited
financial statements, prepared in accordance with GAAP on a consolidated basis
for the Performance Guarantor and its Subsidiaries, in each case, including
balance sheets as of the end of such period, related statements of operations,
shareholder’s equity and cash flows; provided that the audited financial
statements for the Performance Guarantor and its Subsidiaries shall be
accompanied by an unqualified audit report certified by independent registered
public accountants of national or regional recognition, acceptable to the Agent,
prepared in accordance with GAAP and by a certificate of said accountants that,
in the course of the foregoing, they have obtained no knowledge of any
Termination Event or Potential Termination Event, or if, in the opinion of such
accountants, any Termination Event or Potential Termination Event shall exist,
stating the nature and status thereof, and”

 

--------------------------------------------------------------------------------


 

SECTION 2.           Effective Date.  This Amendment shall become effective as
of the date (the “Effective Date”) that the Agent shall have received
counterparts hereof duly executed by each of the parties hereto.

 

SECTION 3.           Representations and Warranties.

 

Each of the Originator, the SPV, the Seller and the Servicer hereby certifies
that, subject to the effectiveness of this Amendment, each of the
representations and warranties set forth in the Transfer Agreement is true and
correct on the date hereof, as if each such representation and warranty were
made on the date hereof.

 

SECTION 4.           Transfer Agreement in Full Force and Effect as Amended.

 

Except as specifically amended hereby, the Transfer Agreement shall remain in
full force and effect.  All references to the Transfer Agreement shall be deemed
to mean the Transfer Agreement as modified hereby.  The parties hereto agree to
be bound by the terms and conditions of the Transfer Agreement, as amended by
this Amendment, as though such terms and conditions were set forth herein.

 

SECTION 5.           Consent of Performance Guarantor.

 

The Performance Guarantor hereby consents to the amendments to the Transfer
Agreement set forth in this Amendment.

 

SECTION 6.           Miscellaneous.

 

6.1           This Amendment may be executed in any number of counterparts, and
by the different parties hereto on the same or separate counterparts, each of
which when so executed and delivered shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.  This Amendment shall become effective
upon the Agent’s receipt of counterparts of this Amendment, duly executed by all
parties hereto (including the Performance Guarantor).

 

6.2           The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

 

6.3           This Amendment may not be amended or otherwise modified except as
provided in the Transfer Agreement.

 

6.4           Any provision in this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

2

--------------------------------------------------------------------------------


 

6.5           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICTS OF
LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

 

UNITED STATIONERS RECEIVABLES, LLC

 

 

 

 

 

 

 

 

By:

/s/ Robert J. Kelderhouse

 

 

Name:

Robert J. Kelderhouse

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

UNITED STATIONERS SUPPLY CO., as Originator

 

 

 

 

 

 

 

 

By:

/s/ Robert J. Kelderhouse

 

 

Name:

Robert J. Kelderhouse

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

UNITED STATIONERS FINANCIAL SERVICES LLC, as Seller and as Servicer

 

 

 

 

 

 

 

 

By:

/s/ Robert J. Kelderhouse

 

 

Name:

Robert J. Kelderhouse

 

 

Title:

Vice President and Treasurer

 

[signatures continued on next page]

 

S-1

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, NATIONAL ASSOCIATION,

 

 

as an Alternate Investor and Agent

 

 

 

 

 

 

 

 

By:

/s/ Margaux L. Karagosian

 

 

Name:

Margaux L. Karagosian

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

ENTERPRISE FUNDING, as a Conduit Investor

 

 

 

 

 

By:

/s/ Bernard J. Angelo

 

 

Name:

Bernard J. Angelo

 

 

Title:

Vice President

 

[signatures continued on next page]

 

S-2

--------------------------------------------------------------------------------


 

Acknowledged and consented to by:

 

 

 

UNITED STATIONERS INC.,

 

 

as the Performance Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Robert J. Kelderhouse

 

 

Name:

Robert J. Kelderhouse

 

 

Title:

Vice President and Treasurer

 

[end of signatures]

 

S-3

--------------------------------------------------------------------------------
